                      Case 1:20-cv-08429-ALC Document 15 Filed 12/14/20 Page 1 of 3




                                              THE CITY OF NEW YORK                                          William A. Grey
                                                                                                              Senior Counsel
JAMES E. JOHNSON
Corporation Counsel
                                             LAW DEPARTMENT                               Labor & Employment Law Division
                                                                                                       phone: (212) 356-1181
                                                 100 CHURCH STREET
                                                                                          fax: (212) 356-1189(not for service)
                                                 NEW YORK, NY 10007                                email:wgrey@law.nyc.gov
                                                                      December 14, 2020

        VIA ECF
        Honorable Andrew L. Carter, Jr.
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square, Room 435
        New York, New York 10007

                          Re: Doe v. City of New York, et al.
                              Docket No. 20-CV-8429 (ALC)

        Dear Judge Carter:

                         I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, attorney for the Defendant City of New York (“City”) in the above-
        referenced action. Plaintiff, a former employee with the Bronx County District Attorney’s
        Office, brings this action against the defendants pursuant to Tile VII of the Civil Rights act of
        1964, as amended, 42 USC § 2000e et seq.(“Title VII”), the New York State Human Rights Law,
        NY Exec. Law 296(1) (“NYSHRL”), the New York City Human Rights Law, NYC Admin.
        Code § 8-107(1)(a) (“NYCHRL”), the New York City Victims of Gender-Motivated Violence
        Protection Act, NYC Admin. Code §§ 8-901 to 8-907 (“GMVPA”), 42 USC § 1983 (“1983”),
        and various state law tort claims for negligence, negligent infliction of emotional distress,
        intentional infliction of emotional distress, false imprisonment, assault, and battery 1. I write
        today pursuant to Section 2 of Your Honor’s Individual Rules and Practices to respectfully
        request a pre-motion conference concerning Defendant City’s anticipated motion to dismiss the
        Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and to require
        Plaintiff to bring this action non-pseudonymously.

                     Plaintiff’s claims center on two alleged assaults. One allegedly by defendant
        Edwin Crespo on November 15, 2016 and one allegedly by defendant Gino Palaez on August 3,
        2019. See Dkt. No. 1. It must also be noted that Plaintiff has brought an action in New York

        1
          Plaintiff’s assault, battery, intentional infliction of emotional distress, and false imprisonment
        claims are not alleged against the City and thus need not be addressed in this letter.
         Case 1:20-cv-08429-ALC Document 15 Filed 12/14/20 Page 2 of 3



County Supreme Court seeking permission to file a late notice of claim against the City only.
See Doe v. City of New York, Index no. 100601/20 (Sup. Ct. N.Y. County, 2020). That
proceeding is ongoing and will necessarily effect the proceedings in this matter including the
proposed motion to dismiss.

A.     Plaintiff’s Title VII Cause of Action Is Barred In Part By A Failure To Exhaust Her
       Administrative Remedies And Fails To State A Claim

              Plaintiff’s Title VII claim alleges that Plaintiff was discriminated against based on
her gender when the City allegedly mishandled her assault allegations against Officer Crespo.
See Dkt. No. 1 at ¶¶ 61-64. Plaintiff pleads that the assault by Officer Crespo took place on
November 15, 2016. See Dkt. No. 1 at ¶ 13. Plaintiff further pleads that after complaining she
was instructed to attend meetings with Officer Crespo scheduled a few days after the alleged
assault. See Dkt. No. 1 at ¶¶ 19-20. Plaintiff also pleads that any cases involving herself and
Officer Crespo were reassigned to another Assistant District Attorney on September 25, 2017.
See Dkt. No. 1 at ¶ 23. Plaintiff pleads that she filed a charge of discrimination with the U.S.
Equal Employment Opportunities Commission (“EEOC”) on May 29, 2020. See Dkt. No. 1 at ¶
6. 300 days prior to May 29, 2020 is August 3, 2019.

               Title VII requires “claimants to file a charge of discrimination with the EEOC (or
with the similar state agency, here, the New York State Division of Human rights) within 300
days of the alleged discriminatory employment action; claims for acts that occurred more than
300 days before the filing are time-barred in federal court.” Adams v. New York State Educ.
Dep’t., 2010 U.S. Dist. LEXIS 15635, 111-112 (SDNY 2010). Plaintiff failed to file her charge
of discrimination with the EEOC within the 300 day timeframe and thus her Title VII claim must
be dismissed.

B.     Plaintiff’s NYCHRL, NYSHRL, and 1983 (Crespo Allegations) Causes of Action
       Are Barred By The Applicable Statute Of Limitations

               Plaintiff’s NYCHRL, NYSHRL, and portions of her 1983 claim are based upon
her allegation that the City created a hostile work environment by forcing her to work with her
alleged assailant, Officer Crespo, and by forcing her to obtain a male escort to meetings with that
same alleged assailant. See Dkt. No. 1 at ¶¶ 65-72 and 82-83. As plead by Plaintiff, all of her
cases involving defendant Crespo were transferred to other attorneys on September 25, 2017.
See Dkt. No. 1. At ¶ 23. Plaintiff filed her complaint at the Southern District of New York on
October 10, 2020. See Dkt. No. 1. 3 years prior to October 10, 2020 is October 8, 2017.

                Plaintiff’s “claims under Section 1983, the NYSHRL, and the NYCHRL are
subject to a three-year statute of limitations.” Bermudez v. The City of New York, 783 F. Supp.
2d 560, 573 (SDNY” 2011). The limitations period on Plaintiff’s NYCHRL claim, NYSHRL
claim, and 1983 claims concerning the Officer Crespo allegation expired prior to her filing her
complaint at the Southern District of New York and must be dismissed.

C.     Plaintiff’s 1983 Cause of Action Concerning The Palaez Allegations Fails To State a
       Cause Of Action

       Plaintiff’s allegations concerning the alleged Palaez assault fail to plausibly allege that
any of her alleged harms happened based on a municipal policy or custom. Under § 1983, a
                                                2
          Case 1:20-cv-08429-ALC Document 15 Filed 12/14/20 Page 3 of 3



municipality may not be held liable solely on a theory of respondeat superior. See, Monell v.
Department of Social Services, 436 U.S. 658, 694-695 (U.S. 1978). Rather, a plaintiff must
show “a direct causal link between a municipal policy or custom, and the alleged constitutional
depravation.” City of Canton v. Harris, 489 U.S. 378, 385 (U.S. 1989); see also, Cash v. County
of Erie, 654 F.3d 324, 333 (2d Cir. 2011). Plaintiff’s 1983 cause of action concerning the Palaez
allegations must be dismissed for failing to state a claim.

D.     Plaintiff’s New York City Victims of Gender-Motivated Violence Protection Act
       Claim Has Been Withdrawn By Plaintiff

                 As noted above, Plaintiff has filed in New York State Supreme Court for leave to
file a late notice of claim. GML § 50-e mandates that a notice of claim be filed within 90 days of
the date on which the claim arose, and such timely filing is a condition precedent to bringing a
tort claim against a municipality. See, Brown v. City of New York, 95 N.Y.2d 389, 392 (2000).

                 Plaintiff has formally abandoned the portion of her petition seeking permission o
file a late notice of claim as to her GVMPA claims. Plaintiff’s abandonment of this claim means
that she will not be able to satisfy a necessary pre-requisite to suit and thus her GMVPA claims
must be dismissed.

E.     Plaintiff’s Tort Law Claims Against The City

                Plaintiff’s negligence, negligent retention, and negligent infliction of emotional
distress claims are currently being litigated as part of Plaintiff’s current application for
permission to file a late notice of claim in New York State Supreme Court. The State Court
ruling will necessarily affect this case as Plaintiff’s compliance, or lack thereof, with GML § 50-
e will be determined in that proceeding. The City’s position in that proceeding is that Plaintiff
has failed to comply with the notice of claim requirements and that the State Court has no
jurisdiction to authorize a late notice of claim because the request was not made until after the
statute of limitations had run on the claim.

F.     The City Intends To Move To Compel Plaintiff To Proceed Non- Pseudonymously

                The City intends to object to the Plaintiff litigating pseudonymously as she fails to
satisfy the standards for pseudonymous litigation and has forfeited any right she may have had
by publicly naming the individual defendants. See, e.g., Doe v. Shakur, 164 F.R.D. 359, 361
(SDNY 1996), 787

               Accordingly, Defendant City respectfully requests a pre-motion conference to
discuss their proposed motions, a briefing schedule, and an extension of the Defendant City’s
time to respond to Plaintiff’s complaint.

                                                              Respectfully submitted,
                                                                     /s/
                                                              William A. Grey
                                                              Senior Counsel



                                                 3
